Citation Nr: 0006245	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  98-10 523A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin rash due to 
an undiagnosed illness.

2.  Entitlement to service connection for low back pain due 
to an undiagnosed illness.

3.  Whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim of entitlement to 
service connection for right inguinal hernia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel

INTRODUCTION

The veteran had active service from January 1974 to May 1994.  
He served in Persian Gulf Region from December 1990 to April 
1991.

This matter arises before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied entitlement to service connection for a skin rash due 
to an undiagnosed illness, for low back pain as an 
undiagnosed illness, and determined that no new and material 
evidence had been submitted so as to warrant a reopening of 
the veteran's claim of entitlement to service connection for 
a right inguinal hernia.


FINDINGS OF FACT

1.  The veteran's skin rash is due to an undiagnosed illness 
that manifested itself during service.

2.  The veteran's disability manifested by low back pain may 
not be disassociated from his period of service.  

3.  Entitlement to service connection for right inguinal 
hernia was denied in a rating decision dated in October 1995; 
no appeal was perfected therefrom.

4.  Evidence the veteran has submitted since the RO's October 
1995 rating decision is either cumulative or redundant, does 
not bear directly and substantially upon the specific matter 
under consideration, or is not, by itself or in connection 
with evidence previously assembled, so significant that it 
must be considered in order to fairly decide the merits of 
the claim. 



CONCLUSIONS OF LAW

1.  A skin rash due to an undiagnosed illness was incurred 
during service.  38 U.S.C.A. § 1117 (West 1991 and Supp. 
1998) and 38 C.F.R. § 3.317 (1999).

2.  A low back disability manifested by pain was incurred 
during service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).

3.  Evidence received since the October 1995 rating decision 
that denied service connection for right inguinal hernia is 
not new and material.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A review of the record reveals that the RO denied entitlement 
to service connection for a right inguinal hernia in a rating 
decision dated in October 1995.  At that time, the RO 
considered the veteran's service medical records that reveal 
a history of a herniorrhaphy prior to service.  

The service medical records include a February 1975 clinical 
entry that reveals a pulled muscle in the lower back from a 
basketball game.  In various records beginning in June 1975, 
the veteran was seen for face rash due to ingrown face hairs.  
In an entry dated in July 1975, the veteran was diagnosed 
with acne.  Also included in the records is an entry dated in 
September 1975 that reveals muscle spasms in the lower back 
from a football game.  In a May 29 (year unknown) record, the 
veteran complained of bilateral inguinal pain; the diagnosis 
rendered was probable epididymitis.  

An examination report dated in September 1976 is of record 
that reveals that the veteran underwent a right herniorrhaphy 
when he was six months old.  In an undated medical history 
form, the veteran indicated recurrent back pain due to a 
heavy object that reportedly fell on him in 1981.  In several 
records dated in July 1981, the veteran was treated for low 
back pain due to a fall.  In another undated form, the 
veteran indicated a history of skin diseases.  In an April 
1984 record, the veteran complained of an injury to the lower 
back while playing basketball.  The assessment was muscle 
spasms.  In June 1985, the veteran was in an auto accident 
and complained of tenderness to the paravertebral muscles.  
In clinical records dated in December 1989, the veteran was 
treated for muscle spasms in the lower back.  

Also of record are VA outpatient records dated from December 
1994 to August 1995.  In a December 1994, the veteran's 
history of right inguinal repair is noted in a VA medical 
certificate; he indicated that he had noticed it the previous 
Friday. 

A Persian Gulf War registry examination is of record dated in 
February 1995.  Included in the list of diagnoses, in 
pertinent part, is a history of a rash and low back pain.  In 
a recitation of the veteran's history is reported that the 
veteran experienced dots on his chest and buttock for the 
prior three months.  Also noted is a recurrent of inguinal 
hernia.  The veteran also reported low back pain since 1977 
when he reportedly slipped off a pick-up truck.  The 
impressions rendered are small, pinpoint, hypopigmented 
macules on the chest and thighs, recurrent right inguinal 
hernia status post right inguinal hernia repair as a child, 
and chronic low back pain, status post low back injury in 
1977.  

In a medical entry dated in March 1995, the veteran was seen 
for a rash on his back and chest.  The examiner diagnosed 
lichenplanus.  

A right inguinal hernia repair was performed at a VA medical 
facility in May 1995.  

In October 1995, the veteran was denied entitlement to 
service connection for right inguinal hernia.

In January 1996, the veteran claimed entitlement to service 
connection for low back pain and skin rash due to his service 
in the Persian Gulf War.  VA examination dated in July 1996 
revealed impressions of hypopigmented macular rash on chest 
and thighs, right inguinal hernia, small and reducible, 
status post right inguinal hernia repair as a child, and 
chronic low back pain.  

A report from VA examination conducted in August 1996 is of 
record that reveals current complaints of white dots on the 
veteran's chest, back, and abdomen and occasional low back 
pain.  On examination, the examiner noted the presence of 
multiple hypopigmented macular rashes scattered over the 
veteran's chest, abdomen, arms, and back.  The diagnoses 
rendered were lichenplanus on the chest, abdomen, arms, and 
back, and musculoskeletal pain in the lower back. 

An x-ray of the veteran's spine was done in November 1996 at 
which time the radiologist noted a slight degree of 
levoscoliosis and an overall unremarkable study.  VA 
examination dated in November 1996 revealed diagnoses of no 
hernia and a normal musculature of the back, essentially 
asymptomatic, except for occasional twinges.  

VA examination dated in August 1997 revealed in pertinent 
part are diagnoses of skin condition due to an undiagnosed 
illness and slight tenderness of the lumbosacral area.  

Analysis

The issues before the Board entail whether the veteran is 
entitled to service connection for a skin rash and low back 
pain due to an undiagnosed illness and whether the veteran 
has submitted new and material evidence sufficient to reopen 
his claim of entitlement to service connection for a right 
inguinal hernia.  These matters are analyzed separately 
below.


Skin disorder

This veteran has claimed that his skin rash and disorder had 
its onset during his period of service in the Persian Gulf 
War.  Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).

Establishing "direct" service connection for a disability 
which has not been clearly shown in service requires evidence 
sufficient to show (1) the existence of a current disability; 
(2) the existence of a disease or injury in service; and (3) 
a relationship or connection between the current disability 
and a disease contracted or an injury sustained during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303(d) (1999); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

For veterans who served in the Southwest Asia theater of 
operations during the Persian Gulf War who exhibit objective 
indications of chronic disability manifested by one or more 
specific signs or symptoms, such disability may be service 
connected provided that it became manifest during active 
service in the Southwest Asia theater of operations or to a 
degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 
1991); 38 C.F.R. § 3.317(a)(1) (1999).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2) (1999).  Disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6- 
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3) (1999).

Signs and symptoms which may be manifestations of undiagnosed 
illness include signs or symptoms involving the skin.  38 
C.F.R. § 3.317(b)(1), (3), (10) (1999).

The threshold question as to the claim presented is whether 
it is well grounded under 38 U.S.C.A. § 5107(a).  A well 
grounded claim is a plausible claim which is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  There must be more than an 
allegation; the claim must be accompanied by supporting 
evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).
With respect to claims involving Persian Gulf veterans, a 
well grounded claim for compensation under 38 U.S.C.A. § 
1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of: (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  See VA 
O.G.C. Prec. Op. No. 4-99 (May 3, 1999). 

In light of the pertinent regulations, the Board recognizes 
that this Persian Gulf veteran's claim of entitlement to 
service connection for a skin rash due to an undiagnosed 
illness is granted.  Essentially, the evidence of record 
substantiates a chronic undiagnosed skin disorder that became 
manifest within the presumptive period (extended to December 
31, 2001).  Specifically, as noted above during the most 
recent VA examination in August 1997, the examiner rendered 
such diagnosis, that is one of a skin condition due to an 
undiagnosed illness. 

Furthermore, there are objective indications of a rash in 
February 1995, approximately nine months after the veteran 
separated from service.  At that time, as noted above, the 
veteran was treated for small, pinpoint, hypopigmented 
macules on the chest and thighs.  Resolving the benefit of 
the doubt in the veteran's favor, the criteria for an award 
of service connection for a skin rash as an undiagnosed 
illness are satisfied.  38 U.S.C.A. §§ 1117, 5107; 38 C.F.R. 
§ 3.317.

Low back pain 

In this case, the Board notes that the veteran claims 
entitlement to service connection for low back pain due to an 
undiagnosed illness.  In view of the fact that the RO has 
addressed the veteran's disability both on a direct service 
connection basis and on the premise of his period of service 
in the Persian Gulf War, it is appropriate for the Board to 
address this matter on both grounds.  
In order for a claim to be well grounded, there must be 
competent evidence of current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and of an nexus between 
the inservice injury or disease and the current disability 
(medical evidence).  See Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  

The second and third elements of this equation may also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or during an 
applicable presumptive period; (b) evidence showing post 
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post service symptomatology.  See 
38 C.F.R. § 3.303(b) (1998); Savage v. Gober, 10 Vet. App. 
488 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumptive period and (ii) present manifestations 
of the same chronic disease.  Ibid.  For the purpose of 
determining whether a claim is well grounded, the credibility 
of the evidence in support of the claim is presumed.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Essentially, the veteran's service medical records support 
that he injured his back on several occasions including while 
playing sports, when a heavy object fell on top of him, 
during a fall off of a pick-up truck, and during an auto 
accident.  Furthermore, post-service, the veteran has 
continued to complain of recurring low back pain attributable 
to the events noted in service; thus, there is evidence of 
continuity of symptoms.  38 C.F.R. § 3.303(b). 

Moreover, with respect to current disability, the most 
probative evidence in support of the veteran's claim is 
findings noted during VA examination conducted in July 1996.  
At that time, the examiner rendered a diagnosis of chronic 
low back pain, status post injury in 1977 when the veteran 
fell off of a truck.  In essence, the examiner's diagnosis 
serves to establish a medical relationship between post-
service disability and the veteran's period of service.  
38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  On subsequent 
VA examination in November 1996, the veteran's low back was 
described as asymptomatic, but with occasional twinges.

Thus, in light of the evidence of record, and pursuant to VA 
law that requires that all reasonable doubt as to any 
relevant matter be resolved in favor of the veteran, the 
Board concludes that the veteran has presented competent 
evidence that he has a chronic low back disability, albeit 
minimal in degree, which had its onset during his period of 
service.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 4.3 (1999).  Thus, his claim of entitlement to 
service connection on a direct basis is granted.  38 U.S.C.A. 
§§  1110, 1131; 38 C.F.R. § 3.303.  


Right Inguinal Hernia - New and material evidence

The issue presently before the Board is whether the veteran 
has submitted new and material evidence sufficient to reopen 
his service connection claim for a right inguinal hernia.  

In order to reopen a previously denied claim, new and 
material evidence must be submitted by the claimant.  38 
U.S.C.A. § 5108.  New and material evidence is defined by 
regulation as evidence which has not been previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the matter under consideration.  It must 
be neither cumulative nor redundant and by itself or in 
conjunction with evidence previously assembled be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156. 

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evans v. Brown, 9 Vet.App. 273 (1996).  Evidence presented 
since the last final disallowance need not be probative of 
all elements required to award the claim, but need be 
probative only as to each element that was a specified basis 
for the last disallowance.  See Glynn v. Brown, 6 Vet.App. 
523, 528-29 (1994).
Hodge v. West, 155 F.3d 1356, (Fed. Cir. 1998) provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim.  
Moreover, Hodge stressed that under the regulation new 
evidence that was not likely to convince the Board to alter 
its previous decision could be material if that evidence 
provided "a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Id.

Pursuant to Elkins v. West, 12 Vet.App. 209 (1999), the Board 
must first determine whether the veteran has presented new 
and material evidence under 38 C.F.R. § 3.156(a)(1998) in 
order to have a finally denied claim reopened under 38 U.S.C. 
§ 5108.  Second, if new and material evidence has been 
presented, immediately upon reopening the claim the Secretary 
must determine whether, based upon all the evidence of record 
in support of the claim, presuming its credibility, see 
Robinette v. Brown, 8 Vet.App. 69, 75-76 (1995), the claim as 
reopened (and as distinguished from the original claim) is 
well grounded pursuant to 38 U.S. C. § 5107(a).  Third, if 
the claim is well grounded, the Secretary may then proceed to 
evaluate the merits of the claim but only after ensuring that 
his duty to assist under 38 U.S.C. § 5107(b) has been 
fulfilled.  

In October 1995, the veteran was denied entitlement to 
service connection for a right inguinal hernia based on the 
fact that such disability existed prior to service and there 
was no competent evidence to establish that his hernia 
problems were aggravated by or during the course of service.  
Since the RO's last denial in October 1995, the veteran has 
failed to present new and material evidence in support of his 
claim.  

For example, included in the veteran's Persian Gulf War 
registry examination dated in February 1995 is reference to 
the veteran's past medical history that includes right 
inguinal hernia repair.  Also, the veteran provided a report 
from VA examination dated in July 1996 that mentions the 
veteran's history of right inguinal hernia repair.  

This evidence is cumulative, does not bear directly and 
substantially upon the specific matter under consideration, 
and is not, by itself or in connection with evidence 
previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.  
That is, the evidence does not bear directly and 
substantially on whether the veteran's post-service right 
inguinal hernia disability is causally related to his period 
of service.  Accordingly, the evidence that the veteran 
submitted in an attempt to reopen his claim of service 
connection for right inguinal hernia is not new and material. 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

Entitlement to service connection for a skin rash due to an 
undiagnosed illness is granted.

Entitlement to service connection for low back disability 
manifested by pain is granted.

New and material evidence sufficient to reopen the veteran's 
claim of entitlement to service connection for a right 
inguinal hernia repair has not been submitted; the appeal as 
to this issue is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

